Citation Nr: 1726179	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  09-03 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury affecting the bilateral feet.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1982 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In December 2015, the Board reopened the Veteran's claims and remanded the case for further development.   The case has since been returned to the Board for appellate review.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for hypertension, a low back disorder, residuals of a cold injury to the bilateral feet, and a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current heart disorder that manifested in service or that is otherwise related thereto. 


CONCLUSION OF LAW

A heart disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges that the Veteran has raised an issue with the demeanor and manner of professionalism as to the February 2016 VA examiner.  However, she has not raised any specific issues with the actual examination and evaluation with regard to her heart disorder claim.  In a January 2017 brief, the Veteran's representative argued generally that the February 2016 VA examiner's opinions were inadequate because they challenged the veracity of the Veteran's statements, lacked proper analysis, and relied upon the lack of evidence in the Veteran's service treatment records.  However, the Board notes that the February 2016 medical opinion as to the Veteran's heart disorder claim was concerning the presence of a current diagnosis.  As such, the discussion of service treatment records and etiology would not materially alter the outcome of the determination.  As discussed below, the Board finds that the February 2016 VA examination is adequate with regard to the Veteran's heart disorder claim.

Neither the Veteran nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101  and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this case, the Veteran's service treatment records show that the Veteran's heart was normal upon entry to service, and no heart disorders were noted at the October 1981 enlistment examination.  The Veteran later reported a history of heart fluttering at an appointment in March 1985.  Upon examination, she had a regular heart rate and rhythm without murmur.  The assessment at that time was possible palpitations, and the provider recommended following up when the issue next occurred.  The Veteran subsequently reported for a follow-up visit one month later in April 1985.  At that time, she stated that she had stopped drinking alcohol for two weeks and had a resolution of palpitations.  The assessment at that time was probable "PAF," or paroxysmal atrial fibrillation.  The physician recommended that the Veteran continue to abstain from alcohol and follow up as needed.  At an appointment in June 1986, she reported a complication with one of her medications.  She stated that she was perspiring heavily and experienced palpitations and breathlessness.  The assessment at that time was that the symptoms were a side effect of a medication that she was taking.

Following her military service, the Veteran had a medical appointment in December 1993 at which time she reported having a six year history of recurrent heart "fluttering."  ECG testing was within normal limits, and no abnormalities were found or diagnosed.

In February 1994, the Veteran was afforded a VA examination during which she reported having a long history of episodic palpitations that had started in service.  She stated that such episodes occurred approximately once per month and lasted for a few seconds.  An evaluation revealed a normal heart rate and rhythm without ectopy or murmurs.  The examiner provided an assessment of a history of palpitations lasting only a few seconds and ordered an EKG.  However, EKG testing revealed normal sinus rhythm with sinus arrhythmia and a normal ECG.

At an appointment in June 1994, the Veteran reported experiencing heart palpitations.  Her provider noted the presence of asymptomatic palpitations, which were occurring 0 to 2 times per day and lasting for less than 15 seconds.  ECG testing was again normal.

VA medical records later show that, in February 2007, an ECG interpretation note indicated the presence of sinus bradycardia in an otherwise normal ECG.  However, at a medical appointment in March 2007, no palpitations were found or reported.

At another VA medical appointment in December 2010, the Veteran was noted to be bradycardic.  However, the Veteran's VA medical records also show normal heart rate and rhythm on two occasions in December 2010.

Bradycardia was listed in the Veteran's past medical history at VA Medical Center appointments in May 2013 and September 2013.  At her May 2013 appointment, the Veteran's provider noted that her medication propranolol was providing good prophylaxis, but a different agent would possibly need to be considered if she became more bradycardic.  

At an appointment in December 2015, the Veteran reported concerns regarding bradycardia.  She indicated that she had occasional palpitations and heart fluttering and that she was under increased stress due to a living situation.  An EKG was performed and showed no acute abnormalities.  Her physician counseled her that bradycardia was to be expected, as she was taking the medication propranolol.

The Veteran was afforded a VA examination in February 2016 at which time the examiner reviewed the medical records and examined the Veteran.  It was noted that the Veteran had been diagnosed with bradycardia.  However, he reported that the Veteran was on medication, which intentionally slowed her heart rate and caused bradycardia.  He opined that, consequently, the condition of bradycardia did not exist.  

In April 2016, the AOJ obtained another medical opinion from that examiner in an attempt to clarify his February 2016 opinion.  In the April 2016 addendum opinion, the examiner found no evidence to support a diagnosis of a heart disorder.  In support of that opinion, the examiner noted that the Veteran's medical records did not show bradycardia on several occasions.  He also stated that the Veteran was currently prescribed Propranolol, a beta blocker, which had been prescribed for high blood pressure and migraine headaches.  He noted that the purpose of a beta blocker is to slow the heart rate.  Therefore, he opined that a bradycardic heart rate in the Veteran was desirable and, indeed, was the very function of being on the beta blocker.  He stated that stopping the medication would cause her to lose control of her blood pressure.

After review of all the evidence of record, the Board finds that the preponderance of evidence does not show that the Veteran has a current heart disorder that manifested in or is otherwise related to her military service.  The Veteran's service treatment records do show that she reported experiencing heart palpitations or fluttering in March 1985, April 1985, and June 1986.  However, the March 1985 episode reportedly resolved with abstention from alcohol, and the June 1986 episode was noted to be a side effect of a medication that she was taking.   In the years following service, the Veteran has reported experienced palpitations or fluttering on several occasions, yet despite numerous evaluations and testing, her heart has been found to be normal on all occasions, except during the 2007 ECG.  The Board also notes that, while bradycardia is noted in her medical records as an active problem, the evidence of record shows that this bradycardia is due to prescribed medication.  In this regard, the February 2016 VA examiner opined that this beta blocker was purposefully causing bradycardia as its desired effect.  Additionally, a VA medical provider at the Veteran's VA Medical Center also counseled the Veteran with regard to her bradycardia at a December 2015 appointment, stating that bradycardia was to be expected because she was taking Propranolol.  

The Board notes that the Veteran has claimed that that she has bradycardia and has experienced palpitations and heart fluttering since service.  She is certainly competent to report her experience and symptoms in service and thereafter.  Lay persons may provide competent testimony as to observable symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Nevertheless, the Board finds that the December 2015 VA medical provider's statement and the February 2016 VA examiner's opinion are more probative in assessing whether the Veteran has a current heart disorder that is related to service.  The February 2016 VA examiner considered the Veteran's reported medical history and complaints and performed a physical examination, yet found no abnormalities beyond the expected side effect of her medication.  The February 2016 opinion and the April 2016 addendum opinion were based on review of the claims file, including the Veteran's lay statements and treatment records, as well as on a physical examination and the examiner's own medical knowledge and training.  Further, this opinion is supported by the VA medical records.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Because the evidence shows that the Veteran does not have a heart disorder, aside from the intended effects of her prescribed medication, the Board concludes that service connection is not warranted, and no discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection). 

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied. 


ORDER

Service connection for a heart disorder is denied.


REMAND
 
With regard to the Veteran's low back disorder claim, the Board notes that the Veteran reported a history of a back injury at her February 2016 VA examination, which apparently began prior to service.  However, review of her October 1981 entrance examination does not note a back disorder.  Therefore, the Veteran is presumed sound.  Moreover, the Board finds that a remand is necessary in this case to obtain substantial compliance with the Board's December 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the December 2015 remand, the Board requested that the VA examiner discuss several service treatment records in which the Veteran reported back pain or an injury.  The February 2016 VA examiner did not discuss these records in his opinion.  As such, a remand is necessary in order to obtain a VA medical opinion that complies with the December 2015 remand directives.

The Veteran was afforded a VA examination in February 2016 in connection with her claims for service connection for hypertension and a right knee disorder.  Addendum opinions were also obtained in April 2016 and August 2016.  However, additional VA medical opinions are required with regard to these disorders in order to obtain clarification.  First, the February 2016 examiner reported that there was no x-ray evidence of degenerative changes to the right knee.  VA medical records do indicate that a July 2013 x-ray of the right knee was normal; however, these records also show that degenerative changes were seen in a January 2007 x-ray.  The Veteran was also diagnosed with knee strain at that time, and right knee degenerative joint disease or arthritis is discussed several times throughout her VA medical records.  As such, there is conflicting evidence with regard to whether the Veteran has a current right knee disorder.  Further, the Board notes that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As such, a VA medical opinion is needed in order to address the prior diagnoses of right knee strain and arthritis, which were diagnosed during the course of the appeal.

Second, an addendum opinion is also necessary with regard to the Veteran's hypertension claim.  In the February 2016 examination report and addendum opinions provided in April 2016 and August 2016, the VA examiner opined that the Veteran's service-connected PTSD may contribute to her hypertension.  However, the examiner did not discuss whether PTSD caused or aggravated the disorder, nor was rationale provided.  As such, an additional medical opinion is necessary. 

The Board also finds that a VA examination is required for the Veteran's claim for service connection for residuals of a cold injury affecting the bilateral feet.  In the December 2015 remand, the Board noted that the Veteran had been diagnosed with cold injury residuals to the bilateral feet during a May 1994 consultation.  A February 1994 VA examination also diagnosed the Veteran with a history of frostbite and cold injury residuals.  The Board also noted in the remand that an April 2013 VA examiner found no evidence of a cold injury.  As this medical evidence was conflicting, the Board remanded the Veteran's claim for another VA examination.  The Veteran was then afforded a VA examination in February 2016, and an addendum opinion was obtained in April 2016.  The examiner found no evidence of a cold injury.  However, that examiner did not address the conflicting medical opinions of record as requested.  Nor did the examiner identify all of the symptoms related to the Veteran's feet, discuss why there were not consistent with a prior cold injury, or explain what symptoms are generally expected to be seen as a result of a prior cold injury, as directed by the Board in its December 2015 remand.
 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension, cold injury residuals affecting the bilateral feet, a low back disorder, and a right knee disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the AOJ should refer the Veteran's claims folder to the February 2016 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying medical opinion regarding the Veteran's hypertension.  An actual examination should only be provided if deemed necessary by the VA examiner.

The Board notes that the February 2016 examiner has previously opined that the Veteran's PTSD is not the sole cause of her PTSD, but that it may be a contributing factor.  

The examiner should specifically opine as to whether it is at least as likely as not that the Veteran's hypertension is caused by or aggravated by her service-connected PTSD.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After the above development has been completed, the AOJ should refer the Veteran's claims folder to the February 2016 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying medical opinion regarding the Veteran's low back disorder.  An actual examination should only be provided if deemed necessary by the VA examiner.

The examiner should assume, for the purposes of this examination, that the Veteran is presumed sound upon entry into service.

The examiner should identify all current low back disorders.

For each diagnosis identified, the examiner should opine as to whether the disorder clearly and unmistakably preexisted service. 

If so, the examiner should state whether there was an increase in the severity of the preexisting disorder during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

For each diagnosis that did not clearly and unmistakably preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to specifically include when she fell during service in 1982.

In rendering this opinion, the examiner should address the February 1983 service treatment records that document the Veteran's complaints of back pain; the March 1994 treatment record that notes that the Veteran originally injured her low back in 1982 during service and has reported intermittent pain since that time; the June 1994 treatment record that contains the report that the Veteran has had low back pain for 12 years since her time in the military; and the October 2003 letter from her physician that contained a diagnosis of degenerative disc disease and arthritis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the AOJ should refer the Veteran's claims folder to the February 2016 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying medical opinion regarding the Veteran's cold injury residuals affecting her bilateral feet.  An actual examination should only be provided if deemed necessary by the VA examiner.

a)  The examiner should identify all symptoms related to the Veteran's feet.

b)  For each symptom identified, the examiner should state whether the symptom is consistent with a history of a previous cold injury or frostbite.  In so doing, the examiner should also explain why each symptom is or is not consistent with a prior cold injury and what symptoms are generally expected to be seen as a result of a prior cold injury.

c)  The examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran has residuals of a cold injury to the feet that manifested in service or are otherwise casually or etiologically related to her military service, to specifically include her complaints of a cold injury during service.

d)  The examiner should specifically address the conflicting medical diagnoses of record, to include the February 1994 VA examination, the May 1994 nerve study, the May 1994 neurology consultation, the April 2013 VA examination, the February 2016 VA examination, and the Aril 2016 VA addendum opinions.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After the above development has been completed, the AOJ should refer the Veteran's claims folder to the February 2016 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying medical opinion regarding the Veteran's right knee disorder.  An actual examination should only be provided if deemed necessary by the VA examiner.

The examiner should indicate whether the Veteran has had a right knee disorder at any point since she filed her claim in January 2007 or within close proximity thereto.  In rendering this opinion, the examiner should consider the January 2007 and July 2013 x-ray reports. 

If the examiner finds that the Veteran has not had a right knee disorder at any point since January 2007, he or she should address whether the prior reports were a misdiagnosis or whether the disorder has resolved.

 If the Veteran has had a right knee disorder at any point during the appeal period (even if it has since resolved), the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to her military service, to include any injury or symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


